January 4, 2010 Via Regular Mail and Facsimile (703) 813-6968 Terence O'Brien Accounting Branch Chief Securities and Exchange Commission Washington, D.C. 20549-7010 RE: nCoat, Inc. Form 10-K for Fiscal Year Ended December 31, File No. 333-121660 Dear Mr. O'Brien, We are in receipt of your December 18, 2009 letter to nCoat, Inc. (the "Company") referencing the file number listed above regarding our year end 10-K for December 31, 2008 and all subsequent 10-Q filings. Following is our response to your comments. We acknowledge that our December 31, 2008 10-K and all subsequent 10-Q filings have been submitted without audited or reviewed financial statements, as applicable. While all copies of 10-Q and 10-K filings have been clearly marked in multiple places as unaudited or not reviewed, we understand these do not meet compliance requirements. Due to rapidly changing economic conditions in automotive, aerospace and oil and gas markets which comprise the vast majority of our customer base, our company experienced significant revenue reductions beginning in fourth quarter 2008 and continuing throughout 2009, significantly reducing cash flow. As a result, we did not have the capital to pay our auditors for audit or review of our financial statements. Currently, we are completing a significant capital raise sufficient to pay all audit and review fees in arrears for previous work and for the periodic reports described above. We expect to complete the capital raise in the first quarter. The use of proceeds for the capital raise contains a line item for payment of audit fees. We expect to pay the auditors following completion of the capital raise and complete audits and reviews of the periodic reports by March 31, 2010. Pursuant to the request contained in your letter, the Company acknowledges that: 7237
